WlTMER, District Judge.
It is to be understood that the court does not look with favor upon the practice here duplexed in controlling the selection of a trustee, as disclosed by the record. The canvassing of creditors for this purpose is practiced here, it seems, as in some other parts of the district, to the disgrace of the bar. It compares with the practice of chasing hearses and ambulances, and like other unprofessional means employed by some of the members of the profession to secure employment. While these acts of the parties deserve censure, it is equally true that it does not appear that the efforts of securing claims to control the selection of a trustee were in the interest of the bankrupt, in order to control the administration of the estate for her benefit without regard for the rights- of creditors. In view of the conclusions of the referee, based on matters of fact, the court will not reverse his findings which appear to be based on the testimony of the witnesses before him, and with which the court finds no fault.
The order of the referee is affirmed.